      Case 2:14-cr-00010-WBS Document 146 Filed 06/17/21 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    JEROME PRICE, #282400
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Jerome_Price@fd.org
5
6    Attorney for Defendant
     CHAD CARL JAYCOX
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                     Case No. 2:14-cr-010-WBS
11
                        Plaintiff,                 STIPULATION AND ORDER
12                                                 TO CONTINUE SENTENCING HEARING
13          v.
                                                   DATE:            June 28, 2021
                                                   TIME             9:00 a.m.
14                                                 JUDGE:           Hon. William B. Shubb
     CHAD CARL JAYCOX,
15
                        Defendant.
16
17          IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States
18   Attorney, through Matthew G. Morris, Assistant United States Attorney, attorney for Plaintiff,
19   and Heather Williams, Federal Defender, through Assistant Federal Defender Jerome Price,
20   attorney for Chad Carl Jaycox, that the sentencing hearing scheduled for June 28, 2021 be
21   vacated and continued to August 2, 2021 at 9:00 a.m.
22          1.      By previous order, this matter was set for sentencing on June 28, 2021.
23          2.      On May 20, 2021, the Ninth Circuit granted the parties’ unopposed motion to
24                  dismiss in Case No. 19-10444. The appeal relates to the restitution order entered
25                  in this case by Judge Garland E. Burrell, Jr.
26          3.     By stipulation, the parties agree to continue the sentencing hearing to August 2,
27                 2021 at 9:00 a.m.
28          4.       The parties agree that sentencing memoranda and briefing regarding restitution
      Stipulation and Order to Continue Sentencing     -1-         United State v. Jaycox, 2:14-cr-010-WBS
      Hearing
      Case 2:14-cr-00010-WBS Document 146 Filed 06/17/21 Page 2 of 3



1                   shall be filed by July 26, 2021.
2            5.     The parties have contacted the Probation Officer assigned to this case and she is
3                   available for the new sentencing date.
4
5                                                      Respectfully submitted,

6    DATED: June 16, 2021                              HEATHER E. WILLIAMS
7                                                      Federal Defender

8                                                      /s/ Jerome Price
                                                       JEROME PRICE
9                                                      Assistant Federal Defender
                                                       Attorney for Chad Carl Jaycox
10
11
12   DATED: June 16, 2021                              PHILLIP A. TALBERT
                                                       Acting United States Attorney
13
                                                       /s/ Matthew G. Morris
14                                                     MATTHEW G. MORRIS
                                                       Assistant United States Attorney
15                                                     Attorney for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Sentencing       -2-            United State v. Jaycox, 2:14-cr-010-WBS
      Hearing
      Case 2:14-cr-00010-WBS Document 146 Filed 06/17/21 Page 3 of 3



1                                                    ORDER
2            IT IS HEREBY ORDERED, that the June 28, 2021 sentencing hearing shall be vacated
3    and continued until August 2, 2021, at 9:00 a.m. Any sentencing memoranda and briefing
4    regarding restitution shall be due July 26, 2021.
5    Dated: June 17, 2021
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Sentencing    -3-       United State v. Jaycox, 2:14-cr-010-WBS
      Hearing
